DETAILED ACTION

Election/Restrictions
Applicant's election, with traverse, of Group I (claims 1-17) and of zirconium and polyacrylamide as the species for the assembling agent and polyacrylamide, respectively, in response to the to the restriction requirement dated October 1, 2020 is hereby acknowledged.  Applicant made its election in its reply filed November 25, 2020.
Applicant’s arguments traversing the requirement are drawn to the Moradi reference not disclosing the special technical feature of the present claims.  However, these arguments regarding Moradi, albeit persuasive, have been rendered moot in view of the rejections over the prior art cited below in the instant action.
Accordingly, claims 1-17 have been examined in the instant action in accordance with Applicant’s election, whereas claims 18-31 have been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Allison (US 2011/0094746 A1 to Allison et al., published April 28, 2011).
Allison discloses a gellable/gelled composition for use in subterranean operations, particularly, as swellable spacer fluids for sealing an annular space in a well bore, wherein the swellable fluid comprises: an aqueous fluid; a crosslinking agent; and a plurality of swellable particles; and wherein the swellable fluid is injected into a subterranean formation and the spacer fluid forms a semi-solid crosslinked gel structure in the formation (abstract; [0004]; [0005]; [0009] to [0011]).  In polymer-based embodiments, the swellable spacer fluids includes a gelling agent system comprising a polymer and a crosslinking agent capable of crosslinking the polymer to form in the formation a crosslinked gel structure and swellable particles, wherein "polymer" refers to homopolymers, copolymers, terpolymers, oligomers, and combination thereof, wherein the swellable particles swell due to absorption of water from the crosslinked gel structure, water or liquid hydrocarbons from well bore/reservoir fluids, and wherein the gel structure may be observed to swell for up to 25 days ([0011]; [0012]; [0014]).  . 
Allison further discloses polyacrylamide copolymers (e.g., acrylamide monomer) as a preferred crosslinkable polymer ([0032]; [0035]; [0053]; [0054]; Examples 1 and 2; claims 3 and 14 of Allison).  Allison teaches that the term "crosslinked" can refer to relatively hydrophobic linear or branched chain polymers and relatively hydrophilic water-soluble monomers, either grafted onto the polymer backbone or blended therein (within the polymer chains), that may act together to cost-effectively increase the water/oil-swellability of oilfield elements in the formation ([0020])..  Suitable crosslinking agents (“assembling agent”) include any substance capable of promoting or regulating intermolecular bonding between polymer chains, linking them together to create a more rigid structure wherein examples of suitable crosslinking agents are zirconium ions, (e.g., zirconyl chloride) titanium and aluminum ([0040]; [0042]; claim 4 of Allison).
Allison also discloses the swellable spacer fluids possessing a density in the range of about 8.5 to 24 pounds per gallon with a pH in the range of about 5 to about 11 ([0015]).  The organic gelling agent may comprise a ratio of metal ion to chelated water-soluble polymer of about 2:1 to about 1:10 parts by weight, and, alternatively about 1:5 parts by weight ([0040]).  The composition can include additional components, such as polymerizing initiators, weighting agents, scouring agents, pH-adjusting additives, filtration control additives, dispersants and/or friction reducers ([0043] to [0045]).  
Allison discloses the polyacrylamide copolymer as formed via polymerization of monomers including acrylamide wherein the gelling composition is formed from crosslinking the copolymer with a crosslinking agent ([0021]]; [0033]; ([0043] to [0045]).  The swellable particles generally swell by up to about 200% of their original size at the surface, wherein under downhole conditions, this swelling may depending on the conditions present (can be, e.g., 10 to 50% their original size), wherein the swellable particles may increase the viscosity of the crosslinked gel structure by about 10-fold or greater ([0018]).  The particle size of the swellable particles can be in the range of about 5 microns to about 1,500 microns ([0029]).  
Thus, the instant claims are anticipated by Allison.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as unpatentable over Allison.
Allison was discussed above.  Even though Allison does not expressly depict an example of its gellable composition having swellable particles formed by a polyacrylamide crosslinked with a zirconium compound (elected species by Applicant), it has been held that the mere fact that a reference suggest a multitude of possible combinations does not in and of itself make any one of these combinations less obvious, citing Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804 (Fed. Cir. 1989).
Allison does not discloses the particle size of its swellable particles within a nanometer range as in the lower end of the range recited in the present claims. (Because claims 6 and 15 recite a range for the particles size as from 80 nanometers to about 10 millimeters, accordingly, as discussed previously, Allison anticipates these ranges).
However, although Allison may not expressly teach all the weight percent/ratios and particle sizes recited in present dependent claims 4, 6, 12 and 15, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Allison.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



March 8, 2021